06/01/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 06-0544

                                                                                         )
                                        PR 06-0544
                                                                            nil 0 1 2021
                                                                                  • -....terivvood
IN RE PETITION OF SKY S. JONES FOR                                              Suprema Court

REINSTATEMENT TO ACTIVE STATUS IN THE                                      Witr5t1tana
BAR OF MONTANA



       Sky S. Jones has petitioned the Court for reinstatement to active status in the State
Bar of Montana. Jones was placed on inactive status on January 13, 2020, for failing to
comply with the Rules for Continuing Legal Education. Attached to the Petition is a letter
from the State Bar stating that Jones has now completed all CLE requirements through the
reporting year that ended March 31, 2021 (Jones has been placed on inactive status for
CLE non-compliance for more than one reporting year). The Petition states that Jones is
not currently subject to disciplinary proceedings and has not committed any acts or
omissions sanctionable under the Rules of Professional Conduct while on inactive status.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Sky S. Jones for reinstaternent to
active status in the State Bar of Montana is GRANTED. Upon payrnent of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Jones shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this 1       day of June, 2021.




                                                              fah   a
    L-6/14°4
           3


    AC      AI    L
         Justices




2